  Case 2:20-cv-04747-SDW Document 11 Filed 05/11/20 Page 1 of 8 PageID: 442



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 WALMER S.-A.,                                           Civil Action No. 20-4747 (SDW)

                Petitioner,

        v.                                                           OPINION

 JOHN TSOUKARIS, et al.,

                Respondents.


WIGENTON, District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Walmers

S.-A., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Also before the Court is Petitioner’s

motion seeking a temporary restraining order. (ECF No. 3). Following an order to answer, the

Government filed responses to the petition and motion (ECF No. 5), to which Petitioner has

replied. (ECF No. 7). For the following reasons, this Court will deny the petition without prejudice

and will deny the motion as moot in light of the denial of Petitioner’s habeas petition.



I. BACKGROUND

       Petitioner is a thirty-four year old native and citizen of Guatemala who entered the United

States illegally without inspection or admission approximately thirteen years ago. (Document 1

attached to ECF No. 5 at 1-4; ECF No. 1 at 4; Document 11 attached to ECF No. 1 at 17). On

February 6, 2020, Petitioner was arrested by the police in Gutenberg, New Jersey, on charges

including driving under the influence, hindering arrest, possession of false government documents,

and the exhibiting of those false documents to police. (Document 1 attached to ECF No. 5 at 3-

4).   Following this arrest, Petitioner was taken into immigration custody pursuant to the
  Case 2:20-cv-04747-SDW Document 11 Filed 05/11/20 Page 2 of 8 PageID: 443



Government’s discretionary authority under 8 U.S.C. § 1226(a) and placed in removal

proceedings. (Id.). Since that time, Petitioner has remained detained in an immigration detention

facility located in Elizabeth, New Jersey. (Id.).

       According to medical information Petitioner has provided through expert declarations,

Petitioner “reports a history of chronic respiratory difficulties which may be related to allergies, .

. . has mildly elevated blood sugars, very-high triglycerides and borderline obesity,” which place

him at potential risk of future heart disease. (Document 11 attached to ECF No. 1 at 17). Petitioner

also has recently received treatment for an intestinal issue which has resulted in him suffering pain,

discomfort, and diarrhea for several weeks while detained at the facility. (Id. at 17-18). While he

has had this illness, Petitioner has reported to the detention center’s infirmary “about five times,”

and has received blood, urine, and stool tests. (Document 2 attached to ECF No. 1 at 3). After the

facility determined that he had a bacterial infection, he was given medicine and placed on a

restrictive diet. (Id.). Petitioner also received liver testing, suggesting he may have some liver

damage which limits what medication he can be given for his infection. (Id.).



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,
  Case 2:20-cv-04747-SDW Document 11 Filed 05/11/20 Page 3 of 8 PageID: 444



and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

       In his habeas petition and briefing in this matter, Petitioner argues that he should be

released from prison because he has been subjected to punitive conditions of confinement and has

received insufficient medical care in light of his medical history and the threat posed by the

COVID-19 epidemic. As this Court recently explained, assuming the COVID-19 pandemic is a

sufficiently severe circumstance that would warrant permitting a habeas claim based upon

Petitioner’s conditions of confinement, claims such as Petitioner’s

               could be construed in two fashions – as a claim asserting that the jail
               has been deliberately indifferent to Petitioner’s medical needs, or as
               a claim asserting that the conditions under which he is detained
               amount to an unconstitutional application of punishment without a
               supporting conviction in violation of the Due Process Clause. As
               there is no clear guidance from the Courts of Appeals or Supreme
               Court on how to adjudicate such claims in light of an ongoing
               pandemic, many courts have found that insufficient jail action in
               light of the virus can serve as a basis for release under [the
               circumstances], see, e.g,, Rafael L.O. v. Decker, No. 20-3481, 2020
               WL 1808843 (D.N.J. Apr. 9, 2020); Cristian A.R. v. Thomas
               Decker, et al., No. 20-3600 (D.N.J. Apr. 12, 2020); Basank v.
               Decker, No. 20-2518, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020);
               Castillo v. Barr, No. 20-00605, 2020 WL 1502864 (C.D. Cal. Mar.
               27, 2020); Thakker v. Doll, No. 20-480, 2020 WL 1671563 (M.D.
               Pa. Mar. 31, 2020); Malam v. Adducci, No. 20-10829, 2020 WL
               1672662 (E.D. Mich. Apr. 5, 2020); while many others have found
               that, where the jail takes adequate precautions in light of a given
               petitioner’s medical history, no such relief is warranted. See, e.g.,
               Dawson v. Asher, No. 20-409, 2020 WL 1304557 (W.D. Wa. Mar.
               19, 2020) (rejecting TRO request because detainees could not
               succeed on merits of request for relief without at least showing
               concrete likelihood of actual injury as opposed to mere speculation
               in light of the legitimate governmental interest in detaining aliens
Case 2:20-cv-04747-SDW Document 11 Filed 05/11/20 Page 4 of 8 PageID: 445



          throughout removal proceedings); Sacal-Micha v. Longoria, No.
          20-37, 2020 WL 1518861 (S.D. Tex. Mar. 27, 2020) (rejecting
          habeas TRO based on medical conditions of confinement claim as
          that claim normally must be brought under § 1983, and in any event
          such a claim is not likely to succeed in the absence of a showing of
          deliberate indifference to the detainees medical needs); Lopez v.
          Lowe, No. 20-563, 2020 WL 1689874 (M.D. Pa. Apr. 7, 2020)
          (denying request for TRO by habeas petitioner as he could not
          establish deliberate indifference to his medical needs).

                   Turning first to the issue of Petitioner’s medical needs, for
          an immigration detainee to make out a claim for relief based on a
          jail official’s insufficient treatment or deliberate indifference to his
          medical needs under the Due Process Clause, he must show both
          that he is subject to a sufficiently serious medical need, and that jail
          officials have been deliberately indifferent to that need. See, e.g.,
          Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 581-82 (3d
          Cir. 2003); Parkell v. Morgan, 682 F. App’x 155, 159-60 (3d Cir.
          2017); King v. Cnty. of Gloucester, 302 F. App’x 92, 96 (3d Cir.
          2008). Even assuming that [the threat of] COVID-19 in and of itself
          is a sufficiently serious need, or that Petitioner’s [asthma] is
          sufficiently serious to oblige the jail to take action to alleviate the
          risk presented by the virus, success on such a claim would still
          require Petitioner to show that officials at the jail were deliberately
          indifferent to that need – i.e. that Respondents “kn[e]w of and
          disregard[ed] an excessive risk to inmate health or safety.” Natale,
          318 F.3d at 582 (quoting Farmer v. Brennan, 511 U.S. 825, 837
          (1994)). This requires that the [respondent] was “both [] aware of
          facts from which the inference could be drawn that a substantial risk
          of serious harm exists and . . . dr[e]w th[at] inference.” Id. Where
          some treatment or proscriptive action designed to alleviate the
          medical need has been provided and the dispute is over the adequacy
          of the treatment or preventative steps taken, federal courts “are
          generally reluctant to second guess medical judgments and to
          constitutionalize claims which sound in state tort law.’” Everett v.
          Nort, 547 F. App’x 117, 121 (3d Cir. 2013) (quoting United States
          ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575 n. 2 (3d Cir.
          1979)).       Neither a detainee’s subjective dissatisfaction or
          disagreement with the professional judgment of medical staff as to
          how best to deal with a medical issue are normally sufficient to
          establish deliberate indifference. Hairston v. Director Bureau of
          Prisons, 563 F. App’x 893, 895 (3d Cir. 2014); White v. Napolean,
          897 F.2d 103, 110 (3d Cir. 1990); Andrews v. Camden Cnty., 95 F.
          Supp. 2d 217, 228 (D.N.J. 2000).

          ....
  Case 2:20-cv-04747-SDW Document 11 Filed 05/11/20 Page 5 of 8 PageID: 446




                       . . . A claim challenging conditions [of confinement] under
               the Due Process Clause [under the theory that those conditions
               amount to punishment in the absence of a supporting conviction in
               turn] has both a subjective and objective component – the objective
               component requiring a showing that the deprivation involved in the
               conditions was sufficiently serious, and the subjective component
               requiring that jail officials act with a sufficiently culpable mind.
               [Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007) (citing Bell v.
               Wolfish, 441 U.S. 520, 535-36 (1979))]. The subjective component
               can be established by showing an express intent to punish; or by
               showing that the conditions in question were arbitrary, purposeless,
               or excessive in relation to the ascribed governmental objective. Id.
               Conditions which are reasonably related to a legitimate government
               interest and which are not excessive in relationship to that interest
               will therefore not support a claim in the absence of a showing of an
               express intent to punish. Id. at 67-69. . . . [I]mmigration detention
               is clearly reasonably related to a legitimate government interest –
               the Government’s interest in securing those subject to removal
               proceedings pending the conclusion of those proceedings in order to
               ensure they do not abscond and that they attend those proceedings
               while also ensuring they are not a danger to the community in the
               meantime. See, Dawson, 2020 WL 1304557 at *2; see also
               Jennings, 138 S. Ct. at 836; Demore v. Kim, 538 U.S. 510, 523
               (2003); Zadvydas, 533 U.S. at 690-91.

Jorge V.S. v. Green, No. 20-3675, 2020 WL 1921936, at *2-4 (D.N.J. Apr. 21, 2020).

       Turning first to Petitioner’s conditions of confinement, as Petitioner has not shown in any

way that his jailors acted with an express intent to punish him, he can only succeed on his claim

by showing that the conditions under which he is housed amount to a deprivation of his rights and

in any event are either arbitrary, purposeless, or excessive in relation to their stated objective –

securing immigration detainees to ensure they are neither a danger to the community nor a flight

risk. The record in this matter clearly demonstrates that the facility in which Petitioner is detained

has taken numerous concrete steps to alleviate and mitigate the risk COVID-19 presents to its

inmate population. Specifically, following guidance from the CDC, the facility has begun medical

screenings of detainees including examinations for respiratory illness or fever, with those showing
  Case 2:20-cv-04747-SDW Document 11 Filed 05/11/20 Page 6 of 8 PageID: 447



symptoms being placed in isolation, tested for COVID-19, and where positive, treated for the virus

including a hospital transfer where the detainee’s condition warrants. (Document 1 attached to

ECF No. 5 at 45-46). Infected detainees are kept in a separate quarantined area of the facility.

(Id.). Those detainees who have been exposed to infected persons but who are asymptomatic are

“placed in cohorts with restricted movement” for fourteen days with daily monitoring for fever or

respiratory illness. (Id.). Likewise, detainees suffering from illnesses and medical issues placing

them at high risk were they infected with the virus have been evaluated for, and where appropriate,

released. (Id.). The facility has also increased the frequency of cleaning and sanitization of the

facility, and has provided increased quantities of soap for detainees, as well as providing hand

sanitizer and additional soap in the medical clinic. (Id. at 46). Staff have been provided with

masks and other protective equipment for use when in the facility. (Id. at 47). The facility has

also purchased masks for each detainee, which apparently arrived on April 7 and were distributed.

(Id.; see also ECF No. 5 at 23). The facility has further limited visitation to the facility, and has

instituted temperature checks for all staff and other entrants. (Document 1 attached to ECF No. 5

at 47). The facility has also begun maintaining physical distance and spacing for detainees, “trying

to keep detainees six feet apart, regardless of symptoms,” including by separating seating in the

dining hall to ensure detainees remain six feet apart while eating, ensuring “detainees’ bunks are

adequately spaced apart and at least six feet apart in all directions,” and suspending group activities

other than “limited outside time and dining.” (Id.).

       Given these affirmative, concrete steps which the facility has taken to alleviate the risk of

the virus spreading within the facility, and the fact that Petitioner’s alleged increased likelihood of

complications is speculative in so much as the basis for that allegation is Petitioner’s possible

undiagnosed respiratory condition which may be no more than allergies and Petitioner’s potential
  Case 2:20-cv-04747-SDW Document 11 Filed 05/11/20 Page 7 of 8 PageID: 448



risk of future heart disease, this Court finds that the conditions under which Petitioner is detained

are rationally related to the government’s stated purpose of securing immigration detainees

pending bond hearings or removal proceedings, and that those conditions are not excessive in

relation to that purpose. As Petitioner has not otherwise shown that the facility staff acted with an

express intent to punish, nor that his conditions are purposeless or arbitrary, his conditions of

confinement claim fails.

       Petitioner’s deliberate indifference to medical needs claim likewise fails to state a valid

basis for habeas relief. Both the concrete steps outlined above and the specific treatment and

medication Petitioner has received for his ongoing stomach illness indicate that the jail staff have

not been deliberately indifferent to his needs, but have instead taken steps to protect him and have

provided direct diagnostic testing and treatment during his time in the facility. By his own

admission, Petitioner has been seen at least five times by jail medical staff, been given numerous

tests, and been provided with several medications to treat his ongoing intestinal illness, and the

record is devoid of any evidence that this illness is anything more than a bacterial infection which

is being treated by jail staff. That Petitioner may disagree with the care he has received or may

wish that jail medical staff had elected an alternative course of treatment is insufficient to raise

Petitioner’s medical claim to the level of a constitutional violation, White v. Napolean, 897 F.2d

at 110, and that claim is therefore insufficient to warrant the extreme form of relief Petitioner

requests. V.S., 2020 WL 1921936 at *3 (“That these steps do not guarantee Petitioner will remain

healthy and free of . . . disease is immaterial, the constitution requires no such perfection.”); see

also Sacal-Micha; 2020 WL 1518861 at *6. As this Court finds that Petitioner has neither shown

that jail staff have been deliberately indifferent to his medical needs, nor that he has been subjected

to unconstitutional conditions of confinement, Petitioner’s habeas petition is denied, and
  Case 2:20-cv-04747-SDW Document 11 Filed 05/11/20 Page 8 of 8 PageID: 449



Petitioner’s motion seeking a temporary restraining order is denied as moot in light of the denial

of this matter.



III. CONCLUSION

        For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE and his motion seeking a temporary restraining order (ECF No. 3) is

DENIED as moot in light of the denial of his habeas petition. An appropriate order follows.



                                                    s/ Susan D. Wigenton
Dated: May 11, 2020                                 Hon. Susan D. Wigenton,
                                                    United States District Judge
